
	
		I
		111th CONGRESS
		1st Session
		H. R. 1567
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Haitian Refugee Immigration Fairness Act of
		  1998.
	
	
		1.Short titleThis Act may be cited as the
			 HRIFA Improvement Act of
			 2009.
		2.Amendments to the
			 Haitian Refugee Immigration Fairness Act of 1998
			(a)Determinations
			 With Respect to ChildrenSection 902(d) of the Haitian Refugee
			 Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) is amended by adding at
			 the end the following:
				
					(3)Determinations
				with respect to children
						(A)Use of
				application filing dateDeterminations made under this subsection
				as to whether an individual is a child of a parent shall be made using the age
				and status of the individual on October 21, 1998.
						(B)Application
				submission by parentNotwithstanding paragraph (1)(C), an
				application under this subsection filed based on status as a child may be filed
				for the benefit of such child by a parent or guardian of the child, if the
				child is physically present in the United States on such filing
				date.
						.
			(b)Admissibility
			 Waiver for Certain Applicants for Asylum ProceedingsThe Haitian
			 Refugee Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) is amended in
			 subsections (a)(1)(B) and (d)(1)(D) of section 902 by inserting
			 (6)(C)(i), after (6)(A),.
			3.New
			 applications and motions to reopen
			(a)New
			 ApplicationsNotwithstanding
			 section 902(a)(1)(A) of the Haitian Refugee Immigration Fairness Act of 1998 (8
			 U.S.C. 1255 note), an alien who is eligible for adjustment of status under such
			 Act, as amended by section 2 of this Act, may submit an application for
			 adjustment of status under such Act not later than the later of—
				(1)2
			 years after the date of the enactment of this Act; and
				(2)1
			 year after the date on which final regulations implementing this Act are
			 promulgated.
				(b)Motions To
			 ReopenThe Secretary of
			 Homeland Security shall establish procedures for the reopening and
			 reconsideration of applications for adjustment of status under the Haitian
			 Refugee Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) that are affected
			 by the amendments under section 2 of this Act.
			(c)Relationship of
			 Application to Certain OrdersSection 902(a)(3) of the Haitian Refugee
			 Immigration Fairness Act of 1998 (8 U.S.C. 1255 note) shall apply to an alien
			 present in the United States who has been ordered excluded, deported, removed,
			 or ordered to depart voluntarily, and who files an application under subsection
			 (a), or a motion under subsection (b), in the same manner as such section
			 902(a)(3) applied to aliens filing applications for adjustment of status under
			 such Act before April 1, 2000.
			
